COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:         Stella D. Salmeron v. Dell, Inc.
Appellate case number:       01-19-00922-CV
Trial court case number:     1138976
Trial court:                 County Civil Court at Law No. 1 of Harris County, Texas

       On May 27, 2021, this Court granted appellant Stella Salmeron’s (“Salmeron”) first
motion for extension of time to file a motion for rehearing and ordered that her motion for
rehearing be filed no later than August 25, 2021. This Court noted that no additional
extensions would be granted absent extraordinary circumstances.
        On August 25, 2021, Salmeron filed a second motion for extension of time to file a
motion for rehearing, citing health and other concerns related to the COVID-19 pandemic,
and requesting an additional 160 days to file her motion for rehearing. Salmeron also noted
that the brief filed by appellee Dell, Inc. (“Dell”) was not available or accessible to her on
this Court’s website, limiting her ability to prepare her motion for rehearing. Dell filed a
letter in opposition to Salmeron’s second motion for extension, arguing that an extension
was not warranted because Salmeron relied on the same health and other concerns
presented in her first motion. Additionally, Dell provided evidence that Salmeron received
a copy of its brief on July 6, 2020 via both regular and certified mail.
       We acknowledge that Dell’s appellate brief was not previously available on this
Court’s website, but is available as of the date of this order. In light of the previous 90-day
extension, and the evidence that Salmeron received a copy of the brief when it was filed
with this Court, we do not agree that an additional 160-day extension is reasonable.
Appellant’s motion for extension is granted in part and denied in part.
      Appellant’s motion for rehearing is due to be filed no later THURSDAY,
OCTOBER 28, 2021, thirty (30) days from the date of this order. No additional
extensions will be granted.
      It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually    Acting for the Court

Date: September 28, 2021